STARCHER, Justice,
concurring:
(Filed June 28, 2000)
Donald L. Pitts did not simply walk out on his law practice leaving his clients to swing in the wind. Donald Pitts, a responsible member of the West Virginia State Bar since 1970, was hospitalized in 1998, but fought back, fully intending to resume his law practice. And he tried hard to do so, only to land back in the hospital in April 1999 for quintuple bypass heart surgery. Additionally, Mr. Pitts has other complicated medical problems.
To vote to suspend Donald Pitts’ right to practice law — something he greatly treasured and used to serve his community and our greater community — was painful for me. Therefore, I cannot let the positive deeds and efforts of Donald L. Pitts go unnoticed, unreported.
Donald Pitts is a native of Wheeling, but it was in Beckley that he practiced law. No doubt he was drawn to his selected community because of the relationship he forged with one of his North Carolina Central University School of Law professors — the well-known, late Beckley lawyer, Brown Hugo Payne.
In Beckley, Donald Pitts was a leader who frequently served his community to the detriment of his law practice — he was not very good at refusing requests for service.
Don was an active member of his local chapter of the National Association for the Advancement of Colored People, serving for many years as its president, and being particularly noted for the legal services he provided the organization (and the many individuals seeking legal services through the NAACP), including the litigation of several very important civil rights cases.
Donald Pitts was well-known for his outstanding ability as a public orator. Of particular note and import, Don was regularly called upon to deliver his rendition of Martin Luther King, Jr.’s famous “I Have A Dream ” speech during Black History Month *119and on other occasions. Hundreds and more likely thousands of school children and adults, upon hearing Don Pitts speak, never failed to comment on the great similarity in the tone and resonance of the voices of these two great men.
Donald Pitts has been a servant to his God. He was active in church, serving as bishop on more than one occasion.
And in 1978, it was Donald Pitts, along with other state lawyer luminaries Hugo Payne, Beckley; Herbert Henderson, Huntington; Charles Price, Charleston; and Franklin Cleckley, Morgantown, who breathed new life into the Mountain State Bar Association, an organization that is now an acknowledged leader in providing educational opportunities for minorities and high-quality continuing legal education for our entire bar.
These are but a few of Don’s accomplishments. We wish him well, Godspeed, and the best health possible.
Sadly, I concur with the action of the Court.